




Exhibit 10.1
    


SECOND AMENDMENT TO THE SPECIAL SEVERANCE PLAN
This second amendment to the AnnTaylor Stores Corporation Special Severance
Plan, as amended (the “ASSP”), is adopted effective as of May 19, 2015 by ANN
INC. (the “Company”).
WHEREAS, the Board of Directors of the Company has decided to amend the ASSP to
provide that a participant shall have the right to challenge any final
determination by the plan administrator in a court of competent jurisdiction and
any such challenge shall be subject to de novo review by the court (the “Second
Amendment”); and
WHEREAS, the Board of Directors of the Company has authorized the proper officer
of the Company to execute an amendment to the ASSP to provide for the Second
Amendment.
NOW, THEREFORE, the ASSP is hereby amended as follows:
1.
The following Section 5.10 shall be added to the Plan:

“5.10 Notwithstanding anything in the Plan to the contrary, on or following a
Change in Control, an Employee shall have the right to challenge any
determination by the Plan Administrator regarding such Employee’s rights under
the Plan in a court or tribunal of competent jurisdiction and the Plan
Administrator’s determination shall be subject to de novo review. Such de novo
standard shall apply notwithstanding the grant of full discretion hereunder to
the Plan Administrator or any person or characterization of any decision by the
Plan Administrator or by such person as final, binding or conclusive on any
party.”
In all other respects, the ASSP will remain in full force and effect in
accordance with its terms.
IT WITNESS WHEREOF, the Company has caused this Amendment to be executed,
effective as of May 19, 2015.
ANN INC.
/s/ Katherine H. Ramundo         
Name: Katherine H. Ramundo
Title: Executive Vice President, General
Counsel and Secretary






